     Case 3:20-cv-02187-LAB-DEB Document 12-4 Filed 01/15/21 PageID.142 Page 1 of 8



1 Robert S. Freund (SBN 287566)
2 ROBERT FREUND LAW
  10866 Wilshire Boulevard, Suite 400
3 Los Angeles, CA 90024
4 Telephone: (323) 553-3407
  Email: robert@robertfreundlaw.com
5
6 Attorneys for Defendant,
  Easy Day Studios Pty Ltd
7
8
9                               UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11
12      ZACHARY MILLER, an                  CASE NO. 3:20-cv-02187-LAB-DEB
        individual,
13                                          DECLARATION OF JEFF GOFORTH
14                 Plaintiff,               IN SUPPORT OF DEFENDANT EASY
                                            DAY STUDIOS PTY LTD’S MOTION
15      v.                                  TO STRIKE PLAINTIFF’S
16                                          COMPLAINT PURSUANT TO
        EASY DAY STUDIOS PTY LTD,
                                            CALIFORNIA CODE OF CIVIL
17      an Australian proprietary limited
                                            PROCEDURE § 425.16
        company; REVERB
18      COMMUNICATIONS, INC., a             Date:      March 15, 2021
19      California corporation; and DOES    Time:      11:15 a.m.
        1-25 INCLUSIVE,                     Crtrm:     14A
20
                                            Judge:     Hon. Larry A. Burns
21                  Defendants.

22
23
24
25
26
27
28

      DECLARATION OF JEFF GOFORTH IN SUPPORT OF DEFENDANT EASY DAY’S
                MOTION TO STRIKE PURSUANT TO C.C.P. § 425.16
     Case 3:20-cv-02187-LAB-DEB Document 12-4 Filed 01/15/21 PageID.143 Page 2 of 8



 1                           DECLARATION OF JEFF GOFORTH
 2          I, Jeff Goforth, hereby declare as follows:
 3          1.    At all relevant times, I served and currently serve as Director of Marketing
 4 for Defendant Easy Day Studios Pty Ltd (“Easy Day”). I have personal knowledge of
 5 the facts stated in this declaration, and if called as a witness, could and would testify
 6 competently to the truth of the facts as stated herein.
 7          2.    In April of 2019, I contacted Plaintiff Zachary Miller to ask if he would like
 8 to model outfits for use in the Skater XL game. Mr. Miller agreed, and he performed the
 9 work on April 12, 2019.
10          3.    On July 16, 2019, I texted Mr. Miller to show him the renderings of the
11 generic skater avatar. After he was shown the rendering, he expressed approval of the
12 generic skater and enthusiasm for it. Mr. Miller asked me what the “character of me”
13 would be used for in the game, and I told him it would be the “generic guy” in the game
14 who would not be identified by name. Mr. Miller responded again expressing
15 enthusiasm and approval, and he even expressed his excitement for how well he thought
16 the 3D model used his face. A true and correct copy of the July 16, 2019 text messages
17 between Mr. Miller and me is attached hereto as Exhibit 1.
18          4.    After that conversation, I had no communication with Mr. Miller for over a
19 year, until July 30, 2020, when he texted me to ask for the “paperwork” from the
20 “original shoot.” A true and correct copy of the July 30, 2020 text messages between Mr.
21 Miller and me is attached hereto as Exhibit 2.
22
23          I declare under penalty of perjury of the laws of the United States and the State of
24 California that the foregoing is true and correct. Executed on this __th day of January,
25 2021.
26
27
                                               Jeff Goforth
28
                                                  1
      DECLARATION OF JEFF GOFORTH IN SUPPORT OF DEFENDANT EASY DAY’S
                MOTION TO STRIKE PURSUANT TO C.C.P. § 425.16
     Case 3:20-cv-02187-LAB-DEB Document 12-4 Filed 01/15/21 PageID.144 Page 3 of 8



1                           EXHIBITS – TABLE OF CONTENTS
       Exhibit                    Description                       Page Numbers
2
       Number
3
         1.       July 16, 2019 text messages with Plaintiff       1-1
4
         2.       July 30, 2020 text messages with Plaintiff       2-1 to 2-2
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                1
      DECLARATION OF JEFF GOFORTH IN SUPPORT OF DEFENDANT EASY DAY’S
                MOTION TO STRIKE PURSUANT TO C.C.P. § 425.16
Case 3:20-cv-02187-LAB-DEB Document 12-4 Filed 01/15/21 PageID.145 Page 4 of 8




                        EXHIBIT 1
Case 3:20-cv-02187-LAB-DEB Document 12-4 Filed 01/15/21 PageID.146 Page 5 of 8




                                               EXHIBIT 1 - 1
Case 3:20-cv-02187-LAB-DEB Document 12-4 Filed 01/15/21 PageID.147 Page 6 of 8




                        EXHIBIT 2
Case 3:20-cv-02187-LAB-DEB Document 12-4 Filed 01/15/21 PageID.148 Page 7 of 8




                                               EXHIBIT 2 - 1
Case 3:20-cv-02187-LAB-DEB Document 12-4 Filed 01/15/21 PageID.149 Page 8 of 8




                                               EXHIBIT 2 - 2
